DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
Claim 2, claims one of a magnitude of the electric charges, and a distribution of the electric charges occurring within a pre- determined period of time in the alternative. Claims 2 and 3 are rejected regarding a magnitude of the electric charges.  Claims 4,5,6 claims are dependent upon the distribution of the electric charges limitations of claim 2. No art has been applied to claims 4-6 because of the alternative limitation in claim 2.
Claim 14, claims one of a magnitude of the electric charges, and a distribution of the electric charges occurring within a pre- determined period of time in the alternative. Claims 14 and 15 are rejected regarding a magnitude of the electric charges.  Claims 16,17 and 18 are dependent upon the distribution of the electric charges limitations of claim 14. No art has been applied to claims 15-18 because of the alternative limitation in claim 14.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, line 1 it appears that “the: should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,11,12,13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkozi et al. (US 20060038573)
	Regarding claim 1, Sarkozi et al.  teach receiving an output signal from a conductive element configured within a dielectric material (Note par. 12, each wire including a conductor surrounded by an insulator, processing signals produced by the high voltage, low current AC waveform as it is transmitted through the individual wire), the conductive element having an input voltage applied thereto (Note par. 12, processing signals produced by the high voltage, low current AC waveform as it is transmitted through the individual wire) and the output signal including a plurality of signal amplitudes indicative of electric charges discharged across a gap between the conductive element and the dielectric material in response to the applied input voltage; (Note par. 39, the test system 100 may be configured to step through increasing frequency and amplitude values until either a partial discharge, and par. 26)
determining, based on the plurality of signal amplitudes, charge characterization data corresponding to the electric charges emitted by the conductive element; (Note par. 50, return signal that has amplitude) and 
classifying an operational state of the conductive element and/or the dielectric material. (Note par. 31 and claims 4 and 5 and par. 10 defects)
Regarding claim 11, Sarkozi et al. teach wherein classifying the operational state of the conductive element and/or the dielectric material includes classifying the conductive element as one of an operable conductive element and a defective conductive element, and/or classifying the dielectric material includes classifying the dielectric material as one of an operative dielectric material and a defective dielectric material. (Note par. 10, defects)
Regarding claim 12, Sarkozi et al. teach wherein the charge characterization data is indicative of a corona discharge or an arc discharge emitted by the conductive element in response to the applied input voltage. (Note par. 31 and claims 4 and 5)
Regarding claim 13, Sarkozi et al. teach A system comprising: a high-voltage source (Note 101, par. 34); 
a conductive element including a conductor and coupled to the high-voltage source, (Note par. 32) the conductive element configured within a dielectric material; (Note par. 32) a computing device coupled to the conductive element, the computing device including at least one data processor, and a memory storing instructions, which when executed by the at least one data processor causes the at least one data processor to perform operations (Note limitations could be inherit to the controller unit 205, see par. 44) comprising: 
receiving an output signal from the conductive element configured within the dielectric material, the conductive element having an input voltage applied thereto from the high- voltage source (Note par. 12, processing signals produced by the high voltage, low current AC waveform as it is transmitted through the individual wire) and the output signal including a plurality of signal amplitudes indicative of electric charges discharged across a gap between the conductive element and the dielectric material in response to the applied input voltage; (Note par. 39, the test system 100 may be configured to step through increasing frequency and amplitude values until either a partial discharge, and par. 26)
determining, based on the plurality of signal amplitudes, charge characterization data corresponding to the electric charges emitted by the conductive element; (Note at least par. 50, return signal that has amplitude) and 
classifying an operational state of the conductive element and/or the dielectric material based on the charge characterization data. (Note par. 10, defects)

Regarding claim 20, Sarkozi et al. teach A non-transitory, machine readable storage medium containing program instructions, which when executed cause one or more processors (Note controller 105 of at least Fig. 1) to perform the method of: 
receiving an output signal from a conductive element configured within a dielectric material, the conductive element having an input voltage applied thereto (Note par. 12, processing signals produced by the high voltage, low current AC waveform as it is transmitted through the individual wire) and the output signal including a plurality of signal amplitudes indicative of electric charges discharged across a gap between the conductive element and the dielectric material in response to the applied input voltage; (Note par. 39, the test system 100 may be configured to step through increasing frequency and amplitude values until either a partial discharge, and par. 26)
determining, based on the plurality of signal amplitudes, charge characterization data corresponding to the electric charges emitted by the conductive element; (Note at least par. 50, return signal that has amplitude) and 
classifying an operational state of the conductive element and/or the dielectric material. (Note par. 10, defects)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkozi et al. (US 20060038573) in view of Franke (US 4063168).
Sarkozi et al. teach the instant invention except:
Regarding claims 2, 14,  Sarkozi et al. does not teach wherein the charge characterization data includes one of a magnitude of the electric charges, and a distribution of the electric charges occurring within a pre-determined period of time.
Franke teach wherein the charge characterization data includes one of a magnitude of the electric charges, (Note column 6, lines 3-4,) and a distribution of the electric charges occurring within a pre- determined period of time.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarkozi to include the teaching of Franke because it would help identify the source of a corona discharge . (Note Franke abstract)
Regarding claims 3, 15, Sarkozi et al. does not teach wherein determining the magnitude of the electric charges includes identifying signal amplitudes in the output signal that are between a pre-determined range.
Franke teach wherein determining the magnitude of the electric charges includes identifying signal amplitudes in the output signal that are between a pre-determined range. (Note column 6, lines 31-43)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarkozi to include the teaching of Franke because it would help identify the source of a corona discharge . (Note Franke abstract)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkozi et al. (US 20060038573) in view of Chi et al. (CN 106054037 A)
Sarkozi et al. teach the instant invention except:
Regarding claim 7, Sarkozi et al. does not teach wherein the conductive element is configured within a high-temperature environment at or above 150 degrees Celsius.
Chi teach wherein the conductive element is configured within a high-temperature environment at or above 150 degrees Celsius. (Note abstract,  temperature control and real-time partial discharge detection. and using the device can perform the room temperature to 180 degrees centigrade insulating)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarkozi et al. to include the teaching of Chi et al. because it would provide observation of polymer and nano-composite electrical treeing. (Note Chi et al. claim 1)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkozi et al. (US 20060038573) in view of Blades (US 20020130668).
Sarkozi et al. teach the instant invention exept:
Regarding claim 8, Sarkozi et al. does not teach wherein the input voltage applied to the conductive element is at or above 1600 V. 
Sarkozi et al. teach wherein the input voltage applied to the conductive element is at or above 1600 V.  (Note par. 48)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarkozi et al. to include the teaching of Blades because it would enable detecting parallel arcing faults. (Note Blades abstract)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkozi et al. (US 20060038573) in view of General electric, Harsh-Environment Solid-State Gamma Detector for Down-hole Gas and Oil Exploration, chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://netl.doe.gov/sites/default/files/2018-05/NT42107_FinalReport.pdf) 
Sarkozi et al. teach the instant invention except:
Regarding claim 9, Sarkozi et al. does not teach wherein the conductive element configured within the dielectric material is included in a gamma sensor.
General Electric teach wherein the conductive element (Note Fig. 2, conductors of electrical readout circuits)configured within the dielectric material (air in chamber)is included in a gamma sensor. (Note Fig. 2, page 13)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarkozi et al.to include the teaching of General Electric because it would indicate if the sensor is faulty by using the process of Sarkozi et al. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858